 
Exhibit 10.4
 
SHARE PURCHASE AGREEMENT


by and among


COX DISTRIBUTING, INC.


a Nevada Corporation


and


ARMCO & METAWISE (H.K.) LIMITED


a Hong Kong Limited Liability Company;


and



the Shareholder of ARMCO & METAWISE (H.K.) LIMITED



Dated as of June 27, 2008
 



--------------------------------------------------------------------------------


TABLE OF CONTENTS
 

 
PAGE
    ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ARMCO
1
Section 1.01
Incorporation
1
Section 1.02
Authorized Shares
2
Section 1.03
Subsidiaries and Predecessor Corporations
2
Section 1.04
Financial Statements
2
Section 1.05
Information
3
Section 1.06
Options or Warrants
3
Section 1.07
Absence of Certain Changes or Events
3
Section 1.08
Litigation and Proceedings
4
Section 1.09
Contracts
4
Section 1.10
No Conflict With Other Instruments
4
Section 1.11
Compliance With Laws and Regulations
5
Section 1.12
Approval of Agreement
5
Section 1.13
ARMCO Schedules
5
Section 1.14
Valid Obligation
5
      ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF COX
6
Section 2.01
Organization
6
Section 2.02
Capitalization
6
Section 2.03
Subsidiaries and Predecessor Corporations
 
Section 2.04
Financial Statements
6
Section 2.05
Information
7
Section 2.06
Options or Warrants
8
Section 2.07
Absence of Certain Changes or Events
8
Section 2.08
Litigation and Proceedings
9
Section 2.09
Contracts
9
Section 2.10
No Conflict With Other Instruments
10
Section 2.11
Compliance With Laws and Regulations
10
Section 2.12
Approval of Agreement
10
Section 2.13
Material Transactions or Affiliations
10
Section 2.14
Cox Schedules
10
Section 2.15
Bank Accounts; Power of Attorney
11
Section 2.16
Valid Obligation
11
Section 2.17
SEC Filings
11
Section 2.18
Over-the-Counter Bulletin Board Quotation
12
Section 2.19
Exchange Act Compliance
12
      ARTICLE III PLAN OF EXCHANGE
13
Section 3.01
The Exchange
14
Section 3.02
Cancellation of Certain Shares of Cox Common Stock
14
Section 3.03
Closing
14
Section 3.04
Closing Events
14
Section 3.05
Termination
14

 
i

--------------------------------------------------------------------------------



      ARTICLE IV SPECIAL COVENANTS
14
Section 4.01
Access to Properties and Records
14
Section 4.02
Delivery of Books and Records
15
Section 4.03
Third Party Consents and Certificates
15
Section 4.04
Cox Shareholders Approval
15
Section 4.05
Designation of Directors and Officer
15
Section 4.06
Actions Prior to Closing
15
Section 4.07
Indemnification
16
Section 4.08
The Acquisition of Cox Common Stock
 
Section 4.09
Sales of Securities Under Rule 144, If Applicable
17
Section 4.10
Payment of Liabilities
18
Section 4.11
Assistance with Post-Closing SEC Reports and Inquiries
18
      ARTICLE V CONDITIONS PRECEDENT TO OBLIGATIONS OF COX
18
Section 5.01
Accuracy of Representations and Performance of Covenants
18
Section 5.02
Officer's Certificate
18
Section 5.03
Good Standing
18
Section 5.04
Approval by ARMCO Shareholder
19
Section 5.05
No Governmental Prohibition
19
Section 5.06
Consents
19
Section 5.07
Other Items
19
      ARTICLE VI CONDITIONS PRECEDENT TO OBLIGATIONS OF ARMCO AND THE ARMCO
SHAREHOLDERS
19
Section 6.01
Accuracy of Representations and Performance of Covenants
19
Section 6.02
Officer's Certificate
19
Section 6.03
Good Standing
20
Section 6.04
No Governmental Prohibition
20
Section 6.05
Approval by Cox Shareholders
20
Section 6.06
Consents
20
Section 6.07
Shareholder Report
20
Section 6.08
Other Items
20
      ARTICLE VII MISCELLANEOUS
20
Section 7.01
Brokers
20
Section 7.02
Governing Law
21
Section 7.03
Notices
21
Section 7.05
Confidentiality
22
Section 7.06
Public Announcements and Filings
22
Section 7.07
Schedules; Knowledge
22
Section 7.08
Third Party Beneficiaries
22
Section 7.10
Entire Agreement
22
Section 7.11
Survival; Termination
23
Section 7.12
Counterparts
23
Section 7.13
Amendment or Waiver
23
Section 7.14
Best Efforts
23

 
ii

--------------------------------------------------------------------------------


 
Exhibits


A.           Purchase Money Promissory Note
 
iii

--------------------------------------------------------------------------------


 
STOCK PURCHASEAGREEMENT
 
THIS STOCK PURCHASEAGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 27th day of June 2008, by and between COX DISTRIBUTING,
INC., a Nevada corporation (hereinafter referred to as “COX”), with offices at
105 Pearl, Cokeville, Wyoming 83114 and ARMCO & METAWISE (H.K.) LIMITED, a Hong
Kong limited liability company (hereinafter referred to as “ARMCO”) and Feng Gao
(the “ARMCO Shareholder”), upon the following premises:


Premises
 
WHEREAS, COX is a publicly held corporation organized under the laws of the
State of Nevada;
 
WHEREAS, ARMCO is a privately-held company organized under the laws of Hong Kong
and owns 100% of the authorized capital interests in ARMET (LIANYUANGANG) SCRAPS
CO., LTD., a company organized under the laws of the Peoples Republic of China,
and HENAN ARMCO & METAWISE TRADING CO., LTD., a company organized under the laws
of the Peoples Republic of China (“WOFE”);
 
WHEREAS, COX agrees to acquire 100% of the issued and outstanding shares of
ARMCO from the ARMCO Shareholder for a purchase price of $6,890,000.00.  On the
Closing Date, ARMCO will become a wholly-owned subsidiary of COX.
 
Agreement
 
NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:
 


ARTICLE I
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ARMCO
 
As an inducement to, and to obtain the reliance of COX, except as set forth in
the ARMCO Schedules (as hereinafter defined), ARMCO represents and warrants as
of the Closing Date (as hereinafter defined), as follows:
 
Section 1.01   Incorporation.  ARMCO is a company duly organized, validly
existing, and in good standing under the laws of Hong Kong and has the corporate
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted.  Included in the ARMCO Schedules is a
complete and correct copy of the memorandum and articles of association of ARMCO
as in effect on the date hereof.  The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated hereby will not,
violate any provision of ARMCO’s memorandum and articles of association.  ARMCO
has taken all actions required by law, its memorandum and articles of
association, or otherwise to authorize the execution and delivery of this
Agreement.  ARMCO has full power, authority, and legal capacity and has taken
all action required by law, its memorandum and articles of association, and
otherwise to consummate the transactions herein contemplated.
 

--------------------------------------------------------------------------------


Section 1.02   Authorized Shares and Capital.  The authorized number of common
shares with HK$1.00 par value of ARMCO is 30,000,000 with 10,000 shares issued
and outstanding. The ARMCO Shareholder owns all of the shares of ARMCO
representing a 100% interest in ARMCO. The issued and outstanding shares are
validly issued, fully paid, and non-assessable and not issued in violation of
the preemptive or other rights of any person.
 
Section 1.03   Subsidiaries and Predecessor Corporations.  Except as set forth
in the ARMCO Schedules, ARMCO does not have any subsidiaries, and does not own,
beneficially or of record, any shares of any other corporation.  For purposes
hereinafter, the term “ARMCO” also includes those subsidiaries set forth on the
ARMCO Schedules.
 
Section 1.04   Financial Statements.
 
(a)           Included in the ARMCO Schedules are (i) the audited balance sheets
of ARMCO as of December 31, 2007 and December 31, 2006 and the related audited
statements of operations, stockholders’ equity and cash flows for the fiscal
years ended December 31, 2007 and December 31, 2006 together with the notes to
such statements and the opinion of Li & Company, PC, independent certified
public accountants, and (ii) the unaudited (reviewed) financial statements of
ARMCO for the quarter ended March 31, 2008.
 
(b)           All such financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The ARMCO balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of ARMCO.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, ARMCO had no liabilities or obligations (absolute or
contingent) which should be reflected in the balance sheets or the notes thereto
prepared in accordance with generally accepted accounting principles, and all
assets reflected therein are properly reported and present fairly the value of
the assets of ARMCO, in accordance with generally accepted accounting
principles. The statements of operations, stockholders’ equity and cash flows
reflect fairly the information required to be set forth therein by generally
accepted accounting principles.
 
(c)           ARMCO has duly and punctually paid all Governmental fees and
taxation which it has become liable to pay and has duly allowed for all taxation
reasonably foreseeable and is under no liability to pay any penalty or interest
in connection with any claim for governmental fees or taxation and ARMCO has
made any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.
 
2

--------------------------------------------------------------------------------


(d)           The books and records, financial and otherwise, of ARMCO are in
all material aspects complete and correct and have been maintained in accordance
with good business and accounting practices.
 
(e)           All of ARMCO’s assets are reflected on its financial statements,
and, except as set forth in the ARMCO Schedules or the financial statements of
ARMCO or the notes thereto, ARMCO has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.
 
Section 1.05   Information.  The information concerning ARMCO set forth in this
Agreement and in the ARMCO Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.  In addition, ARMCO
has fully disclosed in writing to COX (through this Agreement or the ARMCO
Schedules) all information relating to matters involving ARMCO or its assets or
its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $50,000 liability,
(ii) have led or may lead to a competitive disadvantage on the part of ARMCO or
(iii) either alone or in aggregation with other information covered by this
Section, otherwise have led or may lead to a material adverse effect on ARMCO,
its assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.


Section 1.06   Options or Warrants.  There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of ARMCO.
 
Section 1.07   Absence of Certain Changes or Events.  Since December 31, 2007 or
such other date as provided for herein:
 
(a)           there has not been any material adverse change in the business,
operations, properties, assets, or condition (financial or otherwise) of ARMCO;
 
(b)           ARMCO has not (i) amended its memorandum and articles of
association since July 13, 2001; (ii) declared or made, or agreed to declare or
make, any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its shares; (iii) made any material change in its method of
management, operation or accounting, (iv) entered into any other material
transaction other than sales in the ordinary course of its business; or (v) made
any increase in or adoption of any profit sharing, bonus, deferred compensation,
insurance, pension, retirement, or other employee benefit plan, payment, or
arrangement made to, for, or with its officers, directors, or employees; and
 
(c)           ARMCO has not (i) granted or agreed to grant any options, warrants
or other rights for its stocks, bonds or other corporate securities calling for
the issuance thereof, (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except as disclosed herein and except liabilities incurred in the
ordinary course of business; (iii) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights or canceled, or agreed to
cancel, any debts or claims; or (iv) issued, delivered, or agreed to issue or
deliver any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock) except in connection
with this Agreement.
 
3

--------------------------------------------------------------------------------


Section 1.08   Litigation and Proceedings. Except as disclosed on Schedule 1.08,
there are no actions, suits, proceedings, or investigations pending or, to the
knowledge of ARMCO after reasonable investigation, threatened by or against
ARMCO or affecting ARMCO or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind.  ARMCO does not have any knowledge of any
material default on its part with respect to any judgment, order, injunction,
decree, award, rule, or regulation of any court, arbitrator, or governmental
agency or instrumentality or of any circumstances which, after reasonable
investigation, would result in the discovery of such a default.
 
Section 1.09   Contracts.
 
(a)           All “material” contracts, agreements, franchises, license
agreements, debt instruments or other commitments to which  ARMCO is a party or
by which it or any of its assets, products, technology, or properties are bound
other than those incurred in the ordinary course of business are set forth on
the ARMCO Schedules.  A “material” contract, agreement, franchise, license
agreement, debt instrument or commitment is one which (i) will remain in effect
for more than six (6) months after the date of this Agreement or (ii) involves
aggregate obligations of at least fifty thousand dollars ($50,000);
 
(b)           All contracts, agreements, franchises, license agreements, and
other commitments to which ARMCO is a party or by which its properties are bound
and which are material to the operations of ARMCO taken as a whole are valid and
enforceable by ARMCO in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
and
 
(c)           Except as included or described in the ARMCO Schedules or
reflected in the most recent ARMCO balance sheet, ARMCO is not a party to any
oral or written (i) contract for the employment of any officer or employee; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) agreement, contract, or indenture
relating to the borrowing of money, (iv) guaranty of any obligation; (vi)
collective bargaining agreement; or (vii) agreement with any present or former
officer or director of ARMCO.
 
Section 1.10   No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of any indenture,
mortgage, deed of trust, or other material agreement, or instrument to which
ARMCO is a party or to which any of its assets, properties or operations are
subject.
 
4

--------------------------------------------------------------------------------


Section 1.11   Compliance With Laws and Regulations.  To the best of its
knowledge, ARMCO has complied with all applicable statutes and regulations of
any federal, state, or other governmental entity or agency thereof, except to
the extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of ARMCO or except to the
extent that noncompliance would not result in the occurrence of any material
liability for ARMCO.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.
 
Section 1.12   Approval of Agreement.  The Board of Directors of ARMCO has
authorized the execution and delivery of this Agreement by ARMCO and has
approved this Agreement and the transactions contemplated hereby, and will
recommend to the ARMCO Shareholder that the Share Purchase be accepted.
 
Section 1.13   ARMCO Schedules.  ARMCO has delivered to COX the following
schedules, which are collectively referred to as the “ARMCO Schedules” and which
consist of separate schedules dated as of the date of execution of this
Agreement, all certified by the chief executive officer of ARMCO as complete,
true, and correct as of the date of this Agreement in all material respects:
 
(a)           a schedule containing complete and correct copies of the
memorandum and articles of association of ARMCO in effect as of the date of this
Agreement;
 
(b)           a schedule containing the financial statements of ARMCO identified
in paragraph 1.04(a);
 
(c)           a schedule setting forth a description of any material adverse
change in the business, operations, property, inventory, assets, or condition of
ARMCO since December 31, 2007, required to be provided pursuant to section 1.07
hereof;
 
(d)           a schedule of any exceptions to the representations made herein;
and
 
(e)           a schedule containing the other information requested above.
 
ARMCO shall cause the ARMCO Schedules and the instruments and data delivered to
COX hereunder to be promptly updated after the date hereof up to and including
the Closing Date.
 
Section 1.14   Valid Obligation.  This Agreement and all agreements and other
documents executed by ARMCO in connection herewith constitute the valid and
binding obligation of ARMCO, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 


5

--------------------------------------------------------------------------------


ARTICLE II
 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF COX
 
As an inducement to, and to obtain the reliance of ARMCO and the ARMCO
Shareholder, except as set forth in the COX Schedules (as hereinafter defined),
COX represents and warrants, as of the date hereof and as of the Closing Date,
as follows:
 
Section 2.01   Organization.  COX is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted.  Included in the COX Schedules
are complete and correct copies of the certificate of incorporation and bylaws
of COX as in effect on the date hereof. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of COX’s certificate of incorporation or
bylaws.  COX has taken all action required by law, its certificate of
incorporation, its bylaws, or otherwise to authorize the execution and delivery
of this Agreement, and COX has full power, authority, and legal right and has
taken all action required by law, its certificate of incorporation, bylaws, or
otherwise to consummate the transactions herein contemplated.
 
Section 2.02   Capitalization.  COX’s authorized capitalization consists of (a)
74,000,000 shares of common stock, par value $.001 per share (“COX Common
Stock”), of which 10,000,000 shares are issued and outstanding, and (b)
1,000,000 shares of preferred stock, par value $.001 per share, none of which
are issued and outstanding.  All issued and outstanding shares are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.
 
Section 2.03   Subsidiaries and Predecessor Corporations.  COX does not have any
predecessor corporation(s), no subsidiaries, and does not own, beneficially or
of record, any shares of any other corporation.
 
Section 2.04   Financial Statements.
 
(a)           Included in the COX Schedules are (i) the audited balance sheets
of COX as of December 31, 2006 and December 31, 2007 and the related audited
statements of operations, stockholders’ equity and cash flows for December 31,
2007 together with the notes to such statements and the opinion of Li & Company,
P.C. independent certified public accountants with respect thereto.
 
(b)           Included in the COX Schedules are: (i) unaudited (reviewed)
balance sheets of March 31, 2008 and the related unaudited (reviewed) statements
of operations, stockholders’ equity and cash flows for the quarters ended on
such dates and all such financial statements have been reviewed by Li & Company,
P.C.
 
6

--------------------------------------------------------------------------------


(c)           All such financial statements have been prepared in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved. The COX balance sheets are true and accurate and present
fairly as of their respective dates the financial condition of COX.  As of the
date of such balance sheets, except as and to the extent reflected or reserved
against therein, COX had no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of COX, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.
 
(d)           COX has no liabilities with respect to the payment of any federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.
 
(e)           COX has timely filed all state, federal or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof.  Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts which, in the aggregate, are immaterial.  In
addition, all such tax returns are correct and complete in all material
respects.  All taxes of Cox which are (i) shown as due on such tax returns,
(ii) otherwise due and payable or (iii) claimed or asserted by any taxing
authority to be due, have been paid, except for those taxes being contested in
good faith and for which adequate reserves have been established in the
financial statements included in the Financial Statements in accordance with
GAAP.  There are no liens for any taxes upon the assets of Cox, other than
statutory liens for taxes not yet due and payable.  Cox does not know of any
proposed or threatened tax claims or assessments.
 
(f)           The books and records, financial and otherwise, of COX are in all
material aspects complete and correct and have been maintained in accordance
with good business and accounting practices
 
(g)           All of COX’s assets are reflected on its financial statements,
and, except as set forth in the COX Schedules or the financial statements of COX
or the notes thereto, COX has no material liabilities, direct or indirect,
matured or unmatured, contingent or otherwise.
 
Section 2.05   Information.  The information concerning COX set forth in this
Agreement and the COX Schedules is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.  In addition, COX has
fully disclosed in writing to ARMCO (through this Agreement or the COX
Schedules) all information relating to matters involving COX or its assets or
its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $1,000 liability ,
(ii) have led or may lead to a competitive disadvantage on the part of COX or
(iii) either alone or in aggregation with other information covered by this
Section, otherwise have led or may lead to a material adverse effect on COX, its
assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.


7

--------------------------------------------------------------------------------


Section 2.06   Options or Warrants.  There are no options, warrants, convertible
securities, subscriptions, stock appreciation rights, phantom stock plans or
stock equivalents or other rights, agreements, arrangements or commitments
(contingent or otherwise) of any character issued or authorized by COX relating
to the issued or unissued capital stock of COX (including, without limitation,
rights the value of which is determined with reference to the capital stock or
other securities of COX) or obligating COX to issue or sell any shares of
capital stock of, or options, warrants, convertible securities, subscriptions or
other equity interests in, COX.  There are no outstanding contractual
obligations of COX to repurchase, redeem or otherwise acquire any shares of COX
Common Stock of COX or to pay any dividend or make any other distribution in
respect thereof or to provide funds to, or make any investment (in the form of a
loan, capital contribution or otherwise) in, any person.
 
Section 2.07   Absence of Certain Changes or Events.  Since the date of the most
recent COX balance sheet included in the COX Schedules:
 
(a)           there has not been (i) any material adverse change in the
business, operations, properties, assets or condition of COX or (ii) any damage,
destruction or loss to COX (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
COX;
 
(b)           COX has not (i) amended its certificate of incorporation or bylaws
except as required by this Agreement; (ii) declared or made, or agreed to
declare or make any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its capital stock; (iii) waived any rights of value which in
the aggregate are outside of the ordinary course of business or material
considering the business of COX; (iv) made any material change in its method of
management, operation, or accounting; (v) entered into any transactions or
agreements other than in the ordinary course of business; (vi) made any accrual
or arrangement for or payment of bonuses or special compensation of any kind or
any severance or  termination pay to any present or former officer or employee;
(vii) increased the rate of compensation payable or to become payable by it to
any of its officers or directors or any of its salaried employees whose monthly
compensation exceed $1,000; or  (viii) made any increase in any profit sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement, made to, for or with its officers,
directors, or employees;
 
8

--------------------------------------------------------------------------------


(c)           COX has not (i) granted or agreed to grant any options, warrants,
or other rights for its stock, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent COX balance sheet and current liabilities incurred since that date in the
ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$1,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of COX; or (vi) issued, delivered or agreed
to issue or deliver, any stock, bonds or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock), except
in connection with this Agreement; and
 
(d)           to its knowledge, COX has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
COX.
 
Section 2.08   Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of COX after
reasonable investigation, threatened by or against COX or affecting COX or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind
except as disclosed in the COX Schedules.  COX has no knowledge of any default
on its part with respect to any judgment, order, writ, injunction, decree,
award, rule or regulation of any court, arbitrator, or governmental agency or
instrumentality or any circumstance which after reasonable investigation would
result in the discovery of such default.
 
Section 2.09   Contracts.
 
(a)           COX is not a party to, and its assets, products, technology and
properties are not bound by, any leases, contract, franchise, license agreement,
agreement, debt instrument, obligation, arrangement, understanding or other
commitments whether such agreement is in writing or oral (“Contracts”).
 
(b)           COX is not a party to or bound by, and the properties of COX are
not subject to any Contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award; and
 
(c)           COX is not a party to any oral or written (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of COX.
 
9

--------------------------------------------------------------------------------


Section 2.10   No Conflict With Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which COX
is a party or to which any of its assets, properties or operations are subject.
 
Section 2.11   Compliance With Laws and Regulations.  COX has complied with all
United States federal, state or local or any applicable foreign statute, law,
rule, regulation, ordinance, code, order, judgment, decree or any other
applicable requirement or rule of law (a “Law”) applicable to Cox and the
operation of its business.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.
 
Section 2.12   Approval of Agreement.  The Board of Directors of COX has
authorized the execution and delivery of this Agreement by COX and has approved
this Agreement and the transactions contemplated hereby.
 
Section 2.13   Material Transactions or Affiliations.  Except as disclosed
herein and in the COX Schedules, there exists no contract, agreement or
arrangement between COX and any predecessor and any person who was at the time
of such contract, agreement or arrangement an officer, director, or person
owning of record or known by COX to own beneficially, 5% or more of the issued
and outstanding common stock of COX and which is to be performed in whole or in
part after the date hereof or was entered into not more than three years prior
to the date hereof.  Neither any officer, director, nor 5% Shareholders of COX
has, or has had since inception of COX, any known interest, direct or indirect,
in any such transaction with COX which was material to the business of COX.  COX
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other transaction with, any such affiliated
person.
 
Section 2.14   COX Schedules.  COX has delivered to ARMCO the following
schedules, which are collectively referred to as the “COX Schedules” and which
consist of separate schedules, which are dated the date of this Agreement, all
certified by the chief executive officer of COX to be complete, true, and
accurate in all material respects as of the date of this Agreement.
 
(a)           a schedule containing complete and accurate copies of the
certificate of incorporation and bylaws of COX as in effect as of the date of
this Agreement;
 
(b)           a schedule containing the financial statements of COX identified
in paragraph 2.04(a) and (b);
 
(c)           a schedule setting forth a description of any material adverse
change in the business, operations, property, inventory, assets, or condition of
COX since December 31, 2007, required to be provided pursuant to section 2.07
hereof; and
 
10

--------------------------------------------------------------------------------


(d)           a schedule setting forth any other information, together with any
required copies of documents, required to be disclosed in the COX Schedules by
Sections 2.01 through 2.19 and 2.21.
 
COX shall cause the COX Schedules and the instruments and data delivered to
ARMCO hereunder to be promptly updated after the date hereof up to and including
the Closing Date.
 
Section 2.15   Bank Accounts; Power of Attorney.  Set forth in the COX Schedules
is a true and complete list of (a) all accounts with banks, money market mutual
funds or securities or other financial institutions maintained by COX within the
past twelve (12) months, the account numbers thereof, and all persons authorized
to sign or act on behalf of COX, (b) all safe deposit boxes and other similar
custodial arrangements maintained by COX within the past twelve (12) months, (c)
the check ledger for the last 12 months, and (d) the names of all persons
holding powers of attorney from COX or who are otherwise authorized to act on
behalf of COX with respect to any matter, other than its officers and directors,
and a summary of the terms of such powers or authorizations.
 
Section 2.16   Valid Obligation.  This Agreement and all agreements and other
documents executed by COX in connection herewith constitute the valid and
binding obligation of COX, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
Section 2.17   SEC Filings; Financial Statements. (a) COX has made available to
ARMCO a correct and complete copy, or there has been available on EDGAR, copies
of each report, registration statement and definitive proxy statement filed by
COX with the SEC since its initial filing on August 27, 2007 (the “COX SEC
Reports”), which are all the forms, reports and documents filed by COX with the
SEC from August 27, 2007 to the date of this Agreement. As of their respective
dates, the COX SEC Reports: (i) were prepared in accordance and complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder
applicable to such COX SEC Reports, and (ii) did not at the time they were filed
(and if amended or superseded by a filing prior to the date of this Agreement
then on the date of such filing and as so amended or superseded) contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.
 
(b)  Each set of financial statements (including, in each case, any related
notes thereto) contained in the COX SEC Reports comply as to form in all
material respects with the published rules and regulations of the SEC with
respect thereto, were prepared in accordance with U.S. GAAP applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, do not contain
footnotes as permitted by Form 10-QSB promulgated under the Exchange Act) and
each fairly presents in all material respects the financial position of COX at
the respective dates thereof and the results of its operations and cash flows
for the periods indicated, except that the unaudited interim financial
statements were or are subject to normal adjustments which were not or are not
expected to have a Material Adverse Effect on Applied Spectrum taken as a whole.
 
11

--------------------------------------------------------------------------------


Section 2.18   Over-the-Counter Bulletin Board Quotation. COX Common Stock is
quoted on the Over-the-Counter Electronic Bulletin Board (“OTC BB”). There is no
action or proceeding pending or, to COX’s knowledge, threatened against COX by
NASDAQ or The Financial Industry Regulatory Authority, Inc. ("FINRA") with
respect to any intention by such entities to prohibit or terminate the quotation
of COX Common Stock on the OTC BB.


Section 2.19   Exchange Act Compliance.  COX is in compliance with, and current
in, all of the reporting, filing and other requirements under the Exchange Act,
the shares of COX Common Stock have been registered under Section 12(g) of the
Exchange Act, and COX is in compliance with all of the requirements under, and
imposed by, Section 12(g) of the Exchange Act.
 
Section 2.20   Environmental Compliance and Disclosure.
 
(a)           COX possess, and are in compliance with, all permits, licenses and
government authorizations and have filed all notices that are required under
local, state and federal Laws and regulations relating to protection of the
environment, pollution control, product registration and hazardous materials
(“Environmental Laws”) applicable to COX and the operation of its business and
COX is in compliance with all applicable limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in those Laws or  contained in any Law, regulation, code, plan, order,
decree, judgment, notice, permit or demand letter issued, entered, promulgated
or approved thereunder.
 
(b)           COX has received notice of actual or threatened liability under
the Federal Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”) or any similar state or local statute or ordinance from any
governmental agency or any third party, and there are no facts or circumstances
which would form the basis for the assertion of any claim against COX under any
Environmental Laws including, without limitation, CERCLA or any similar local,
state or foreign Law with respect to any on-site or off-site location.
 
(c)           COX has entered into or agreed to, nor does COX contemplate
entering into any consent decree or order, and is not subject to any judgment,
decree or judicial or administrative order relating to compliance with, or the
cleanup of hazardous materials under, any applicable Environmental Laws.
 
(d)           COX has received notice that it is subject to any claim,
obligation, liability, loss, damage or expense of whatever kind or nature,
contingent or otherwise, incurred or imposed or based upon any provision of any
Environmental Law and arising out of any act or omission of COX, its employees,
agents or representatives or arising out of the ownership, use, control or
operation by COX of any facility, site, area or property (including, without
limitation, any facility, site, area or property currently or previously owned
or leased by COX) from which any hazardous materials were released into the
environment (the term “release” meaning any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing into the environment, and the term “environment” meaning any surface
or ground water, drinking water supply, soil, surface or subsurface strata or
medium, or the ambient air).
 
12

--------------------------------------------------------------------------------


(e)           None of COX real property previously owned by COX contains any
friable asbestos, regulated PCBs or underground storage tanks.
 
(f)           As used in this Agreement, the term “hazardous materials” means
any waste, pollutant, hazardous substance, toxic, ignitable, reactive or
corrosive substance, hazardous waste, special waste, industrial substance,
by-product, process intermediate product or waste, petroleum or
petroleum-derived substance or waste, chemical liquids or solids, liquid or
gaseous products, or any constituent of any such substance or waste, the use,
handling or disposal of which by COX is in any way governed by or subject to any
applicable Law, rule or regulation of any Governmental Entity.
 
Section 2.21   Insurance Policies.  COX has not received notice of any pending
or threatened cancellation (retroactive or otherwise) with respect to any of the
insurance policies in force naming COX, any of its employees thereof as an
insured or beneficiary or as a loss payable payee and COX is in compliance in
all material respects with all conditions contained therein.  There are no
pending claims against such insurance policies by COX as to which insurers are
defending under reservation of rights or have denied liability, and there exists
no claim under such insurance policies that has not been properly filed by
COX.  Set forth on Schedule 2.21is a list of all of COX’s insurance policies.
 
Section 2.22    Employee Benefit Plans and Agreements.  Cox has no deferred
compensation, pension, profit-sharing and retirement plans, or bonus, welfare,
severance policies or programs or other “employee benefit plans” (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), fringe benefit or stock option, stock ownership, stock appreciation,
phantom stock or equity (or equity-based) plans, including individual contracts,
severance agreements, employee agreements, consulting agreements with
individuals, separation and change in control programs, agreements or
arrangements, or employee retention agreements, providing the same or similar
benefits, whether or not written, participated in or maintained by COX or with
respect to which contributions are made or obligations assumed by COX in respect
of COX (including health, life insurance and other benefit plans maintained for
former employees or retirees).
 


13

--------------------------------------------------------------------------------


ARTICLE III
SHARE PURCHASE PRICE
 
Section 3.01    The Share Purchase.  On the terms and subject to the conditions
set forth in this Agreement, on the Closing Date (as defined in Section 3.03),
the ARMCO Shareholder shall sell, assign, transfer and deliver, free and clear
of all liens, pledges, encumbrances, charges, restrictions or known claims of
any kind, nature, or description, all of the shares of ARMCO held by such
Shareholder; the objective of such purchase (the “Share Purchase”) being the
acquisition by COX of not less than 100% of the issued and outstanding shares of
ARMCO.  In exchange for the transfer of such securities by the ARMCO
Shareholder, COX shall deliver to the ARMCO Shareholder, its affiliates or
assigns, the purchase price of $6,890,000 (the “Purchase Price”) by delivering
to the ARMCO Shareholder a promissory note in the form set forth in Exhibit “A”
(the “Purchase Money Promissory Note”).   At the Closing Date, the ARMCO
Shareholder shall, on surrender of his certificate or certificates representing
his ARMCO shares to COX or its registrar or transfer agent, be entitled to
receive the Purchase Money Promissory Note.
 
Upon consummation of the transaction contemplated herein, all of the issued and
outstanding shares of ARMCO shall be held by COX.
 
Section 3.02    Cancellation of Certain Shares of COX Common Stock.  No later
than 30 days after the Closing Date, Stephen E. Cox, will cancel a total number
of 7,694,000 shares of COX Common Stock at the request of the Company.
 
Section 3.03    Closing.  The closing (“Closing”) of the transactions
contemplated by this Agreement shall occur following the payment of the
outstanding liabilities of COX, and upon delivery of the Purchase Money
Promissory Note as described in Section 3.01 herein. The Closing shall take
place at a mutually agreeable time and place and is anticipated to close by no
later than June 30, 2008.
 
Section 3.04    Closing Events.  At the Closing, COX, ARMCO and the ARMCO
Shareholder shall execute, acknowledge, and deliver (or shall ensure to be
executed, acknowledged, and delivered), any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.
 
Section 3.05    Termination.  This Agreement may be terminated by the Board of
Directors of ARMCO or COX only in the event that COX or ARMCO do not meet the
conditions precedent set forth in Articles V and VI.  If this Agreement is
terminated pursuant to this section, this Agreement shall be of no further force
or effect, and no obligation, right or liability shall arise hereunder.
 
ARTICLE IV
SPECIAL COVENANTS
 
Section 4.01    Access to Properties and Records.  COX and  ARMCO will each
afford to the officers and authorized representatives of the other full access
to the properties, books and records of COX or ARMCO, as the case may be, in
order that each may have a full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other, and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of COX or ARMCO, as the case
may be, as the other shall from time to time reasonably request.  Without
limiting the foregoing, as soon as practicable after the end of each fiscal
quarter (and in any event through the last fiscal quarter prior to the Closing
Date), each party shall provide the other with quarterly internally prepared and
unaudited financial statements.
 
14

--------------------------------------------------------------------------------


Section 4.02    Delivery of Books and Records.  At the Closing, COX shall
deliver to ARMCO, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of COX now in the
possession of COX or its representatives.
 
Section 4.03    Third Party Consents and Certificates.  COX and ARMCO agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.
 
Section 4.04    COX SEC Filings.  On or before the Closing Date, COX shall
promptly file with the SEC necessary disclosure statements required by federal
securities law.
 
Section 4.05    Designation of Directors and Officer.  Upon signing this
Agreement, the following directors will take the position of Director with COX,
Kexuan Yao, Weigang Zhao, Auan Chen and such other persons as may be designated
by Mr. Yao, and the existing officers and directors of COX, Stephen E. Cox and
Mary Ann Cox, after the signing of this Agreement, shall tender their
resignations of all positions held with COX effective immediately.  In addition,
upon the signing of this Agreement, COX shall immediately appoint as officers of
COX the following persons: Kexuan Yao as Chief Executive Officer and President,
and Fengtao Wen as Chief Financial Officer.
 
Section 4.06    Actions Prior to Closing.
 
(a)           From and after March 31, 2008 until the Closing Date and except as
set forth in the COX Schedules or ARMCO Schedules or as permitted or
contemplated by this Agreement, COX (subject to paragraph (d) below) and ARMCO
respectively, will each:
 
(i)           carry on its business in substantially the same manner as it has
heretofore;
 
(ii)           maintain and keep its properties in states of good repair and
condition as at present, except for depreciation due to ordinary wear and tear
and damage due to casualty;
 
(iii)           maintain in full force and effect insurance comparable in amount
and in scope of coverage to that now maintained by it;
 
(iv)           perform in all material respects all of its obligations under
material contracts, leases, and instruments relating to or affecting its assets,
properties, and business;
 
15

--------------------------------------------------------------------------------


(v)           use its best efforts to maintain and preserve its business
organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and
 
(vi)           fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal and state laws and all
rules, regulations, and orders imposed by federal or state governmental
authorities.
 
(b)           From and after March 31, 2008 until the Closing Date, neither COX
nor ARMCO will:
 
(i)           make any changes in their memorandum of association, articles of
association, articles or certificate of incorporation or bylaws except as
contemplated by this Agreement including a name change;
 
(ii)           take any action described in Section 1.07 in the case of ARMCO or
in Section 2.07, in the case of COX (all except as permitted therein or as
disclosed in the applicable party’s schedules);
 
(iii)           enter into or amend any contract, agreement, or other instrument
of any of the types described in such party’s schedules, except that a party may
enter into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or
 
(iv)           sell any assets or discontinue any operations, sell any shares of
capital stock or conduct any similar transactions other than in the ordinary
course of business.
 
Section 4.07    Indemnification.
 
(a)           ARMCO hereby agrees to indemnify COX and each of the officers,
agents and directors of COX as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever) (“Loss”), to which it or they may become subject arising out
of or based on any inaccuracy appearing in or misrepresentations made under
Article I of this Agreement.  The indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions contemplated
hereby and termination of this Agreement for one year following the Closing.
 
(b)           The ARMCO Shareholder agree to indemnify COX and each of the
officers, agents and directors of COX as of the date of execution of this
Agreement against any Loss, to which it or they may become subject arising out
of or based on any inaccuracy appearing in or misrepresentations made under
Article 3.01 of this Agreement.  The indemnification provided for in this
paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement for one year following the
Closing.
 
16

--------------------------------------------------------------------------------


(c)           COX and Stephen Cox, jointly and severally, agree to indemnify and
hold harmless ARMCO and each of the officers, agents, and directors of ARMCO and
the ARMCO Shareholder as of the date of execution of this Agreement (the “ARMCO
Indemnitees”) against any Liabilities incurred or suffered by the ARMCO
Indemnitees.  For this purpose, “Liabilities” shall mean all suits, proceedings,
claims, expenses, losses, costs, liabilities, judgments, deficiencies,
assessments, actions, investigations, penalties, fines, settlements, interest
and damages (including reasonable attorneys' fees and expenses), whether suit
is  instituted or not and, if instituted, whether at any trial or appellate
level, and whether raised by the parties hereto or a third party, incurred or
suffered by the ARMCO Indemnitees or any of them arising from, in connection
with or as a result of (a) any false or inaccurate representation or warranty
made by or on behalf of COX in or pursuant to this Agreement; (b) any default or
breach in the performance of any of the covenants or agreements made by COX in
or pursuant to this Agreement; (c) the operation of COX’s business prior to the
Closing; (d) any obligation or liability of COX which is not included in COX’s
Financial Statements (e) any breach of the contracts prior to the Closing; and
(f) any Liabilities arising out of the claims of creditors of COX or any party
claiming by, through or under such creditor, including, but not limited to, any
bankruptcy trustee or debtor-in-possession.  The indemnification provided for in
this paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement for one year following the
Closing.
 
Section 4.08    Sales of Securities Under Rule 144, If Applicable.
 
(a)           COX will use its best efforts to at all times satisfy the current
public information requirements of Rule 144 promulgated under the Securities Act
so that its shareholders can sell restricted securities that have been held for
six months (or one year, as the case may be) or more or such other restricted
period as required by Rule 144 as it is from time to time amended.
 
(b)           Upon being informed in writing by any person holding restricted
stock of COX that such person intends to sell any shares under rule 144
promulgated under the Securities Act (including any rule adopted in substitution
or replacement thereof), COX will certify in writing to such person that it is
compliance with Rule 144 current public information requirement to enable such
person to sell such person’s restricted stock under Rule 144, as may be
applicable under the circumstances.
 
(c)           If any certificate representing any such restricted stock is
presented to COX’s transfer agent for registration or transfer in connection
with any sales theretofore made under Rule 144, provided such certificate is
duly endorsed for transfer by the appropriate person(s) or accompanied by a
separate stock power duly executed by the appropriate person(s) in each case
with reasonable assurances that such endorsements are genuine and effective, and
is accompanied by a legal opinion that such transfer has complied with the
requirements of Rule 144, as the case may be, COX will promptly instruct its
transfer agent to register such transfer and to issue one or more new
certificates representing such shares to the transferee and, if appropriate
under the provisions of Rule 144, as the case may be, free of any stop transfer
order or restrictive legend.
 
17

--------------------------------------------------------------------------------


Section 4.09    Payment of Liabilities.  Prior to the Closing, COX shall have
paid and discharged of all of COX’s liabilities, including all of COX’s accounts
payable and any outstanding legal fees incurred prior to the Closing Date.
 
Section 4.10    Assistance with Post-Closing SEC Reports and Inquiries. Upon the
reasonable request of ARMCO, after the Closing Date, Stephen E. Cox and Mary Ann
Cox shall use their reasonable best efforts to provide such information
available to it, including information, filings, reports, financial statements
or other circumstances of COX occurring, reported or filed prior to the Closing,
as may be necessary or required by COX for the preparation of the reports that
COX is required to file after Closing with the SEC to remain in compliance and
current with its reporting requirements under the Exchange Act, or filings
required to address and resolve matters as may relate to the period prior to
Closing and any SEC comments relating thereto or any SEC inquiry thereof.
 


ARTICLE V
CONDITIONS PRECEDENT TO OBLIGATIONS OF COX
 
The obligations of COX under this Agreement are subject to the satisfaction, at
or before the Closing Date, of the following conditions:
 
Section 5.01    Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by ARMCO and ARMCO Shareholder in this
Agreement were true when made and shall be true at the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this
Agreement).  ARMCO shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by ARMCO
prior to or at the Closing.  COX shall be furnished with a certificate, signed
by a duly authorized executive officer of ARMCO and dated the Closing Date, to
the foregoing effect.
 
Section 5.02    Officer’s Certificate.  COX shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
ARMCO to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of ARMCO threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the ARMCO Schedules, by or
against ARMCO, which might result in any material adverse change in any of the
assets, properties, business, or operations of ARMCO.
 
Section 5.03    Good Standing.  Dated within fifteen (15) days of the Closing
Date, COX shall have received a certificate of good standing, certifying that
ARMCO is in good standing as a company in Hong Kong.
 
18

--------------------------------------------------------------------------------


Section 5.04    Approval by ARMCO Shareholder.  The Share Purchase shall have
been approved by the holders of not less than fifty and one tenths percent
(50.01%) of the shares, including voting power, of ARMCO, unless a lesser number
is agreed to by COX.
 
Section 5.05    No Governmental Prohibition.  No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.
 
Section 5.06    Consents.  All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of ARMCO after the Closing Date on the basis as presently operated
shall have been obtained.
 
Section 5.07    Other Items.
 
(a)           COX shall have received a list containing the name, address, and
number of shares held by the ARMCO Shareholder as of the date of Closing,
certified by an executive officer of ARMCO as being true, complete and accurate;
and
 
(b)           COX shall have received such further opinions, documents,
certificates or instruments relating to the transactions contemplated hereby as
COX may reasonably request.
 
ARTICLE VI
CONDITIONS PRECEDENT TO OBLIGATIONS OF ARMCO
AND THE ARMCO SHAREHOLDER
 
The obligations of ARMCO and the ARMCO Shareholder under this Agreement are
subject to the satisfaction, at or before the Closing Date, of the following
conditions:
 
Section 6.01    Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by COX in this Agreement were true when made
and shall be true as of the Closing Date (except for changes therein permitted
by this Agreement) with the same force and effect as if such representations and
warranties were made at and as of the Closing Date.  Additionally, COX shall
have performed and complied with all covenants and conditions required by this
Agreement to be performed or complied with by COX.
 
Section 6.02    Officer’s Certificate.  ARMCO shall have been furnished with
certificates dated the Closing Date and signed by duly authorized executive
officers of COX, to the effect that no litigation, proceeding, investigation or
inquiry is pending, or to the best knowledge of COX threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement  or, to the extent not disclosed in the COX
Schedules, by or against COX, which might result in any material adverse change
in any of the assets, properties or operations of COX.
 
19

--------------------------------------------------------------------------------


Section 6.03    Good Standing.  ARMCO shall have received a certificate of good
standing from the Secretary of State of Nevada or other appropriate office,
dated as of a date within ten days prior to the Closing Date certifying that COX
is in good standing as a corporation in the State of Nevada and has filed all
tax returns required to have been filed by it to date and has paid all taxes
reported as due thereon.
 
Section 6.04    No Governmental Prohibition.  No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.
 
Section 6.05    Approval by COX Shareholders.  The Share Purchase shall have
been approved by the holders of not less than fifty and one tenths percent
(50.01%) of the shares, including voting power, of COX, unless a lesser number
is agreed to by ARMCO.
 
Section 6.06    Consents.  All consents, approvals, waivers or amendments
pursuant to all contracts, licenses, permits, trademarks and other intangibles
in connection with the transactions contemplated herein, or for the continued
operation of COX after the Closing Date on the basis as presently operated shall
have been obtained.
 
Section 6.07    Shareholder Report.  ARMCO shall receive a shareholder’s report
reflective of all COX shareholder’s which does not exceed 10,000,000 shares of
COX common stock issued and outstanding as of the day prior to the Closing Date.
 
Section 6.08    Consulting Agreement.  Stephen Cox shall have entered into a
Consulting Agreement with China Direct, Inc. or its subsidiaries in a form and
on terms acceptable to China Direct, Inc. and ARMCO.
 
Section 6.09    Prior to the Closing, COX shall have paid and discharged of all
of COX’s liabilities, including all of COX’s accounts payable and any
outstanding legal fees incurred prior to the Closing Date as provided for in
this Agreement.
 
Section 6.10     Other Items.  ARMCO shall have received further opinions,
documents, certificates, or instruments relating to the transactions
contemplated hereby as ARMCO may reasonably request.
 


ARTICLE VII
MISCELLANEOUS
 
Section 7.01    Brokers.  COX and ARMCO agree that, except as set out on
Schedule 7.01 attached hereto, there were no finders or brokers involved in
bringing the parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement.  COX and ARMCO each agree to
indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.
 
20

--------------------------------------------------------------------------------


Section 7.02    Governing Law.  This Agreement shall be governed by, enforced,
and construed under and in accordance with the laws of the United States of
America and, with respect to the matters of state law, with the laws of the
State of Florida.  Venue for all matters shall be in Broward County, Florida,
without giving effect to principles of conflicts of law thereunder.  Each of the
parties (a) irrevocably consents and agrees that any legal or equitable action
or proceedings arising under or in connection with this Agreement shall be
brought exclusively in the federal courts of the United States. By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.
 
Section 7.03    Notices.  Any notice or other communications required or
permitted hereunder shall  be in writing and shall be sufficiently given if
personally delivered to it or sent by telecopy, overnight courier or registered
mail or certified mail, postage prepaid, addressed as follows:
 
 
If to ARMCO, to:
Armco & Metawise (H.K.) Limited

 
Rm. 1404, China Resources

 
Building 26 Harbour Road

 
Wanchai, Hong Kong



 
With copies to:
James Schneider, Esq.

 
Schneider, Weinberger & Beilly, LLP

2200 Corporate Blvd. N.W., Suite 210
 
Boca Raton, FL 33431



 
If to COX, to:
Stephen E. Cox

 
COX Distributing Inc.

 
P.O. Box 430

 
Cokeville, Wyoming 83114



 
With copies to:
Richard I. Anslow, Esq.

 
Anslow & Jaclin, LLP

 
195 Route 9 South, Suite 204

 
Manalapan, New Jersey 07726



or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.


21

--------------------------------------------------------------------------------


Section 7.04    Attorney’s Fees.  In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney’s fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.
 
Section 7.05    Confidentiality.  Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement.  In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.
 
Section 7.06    Public Announcements and Filings.  Unless required by applicable
law or regulatory authority, none of the parties will issue any report,
statement or press release to the general public, to the trade, to the general
trade or trade press, or to any third party (other than its advisors and
representatives in connection with the transactions contemplated hereby) or file
any document, relating to this Agreement and the transactions contemplated
hereby, except as may be mutually agreed by the parties.  Copies of any such
filings, public announcements or disclosures, including any announcements or
disclosures mandated by law or regulatory authorities, shall be delivered to
each party at least one (1) business day prior to the release thereof.
 
Section 7.07    Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.
 
Section 7.08    Third Party Beneficiaries.  This contract is strictly between
COX and ARMCO, and, except as specifically provided, no director, officer,
stockholder (other than the ARMCO Shareholder), employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.
 
Section 7.09    Expenses.  Subject to Section 7.04 above, whether or not the
Share Purchase is consummated, each of COX and ARMCO will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Share Purchase or any of the other transactions
contemplated hereby.
 
Section 7.10    Entire Agreement.  This Agreement represents the entire
agreement between the parties relating to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, written or
oral, with respect to such subject matter.
 
22

--------------------------------------------------------------------------------


Section 7.11    Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.
 
Section 7.12    Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.
 
Section 7.13    Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and may be enforced concurrently herewith, and no waiver
by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the Closing Date, this
Agreement may by amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance may be extended by a writing
signed by the party or parties for whose benefit the provision is intended.
 
Section 7.14    Best Efforts.  Subject to the terms and conditions herein
provided, each party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.
 
[Signature Pages Follow]
 
23

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.
 
 



  COX DISTRIBUTING, INC.          
 
By:
/s/ Stephen E. Cox      
Name: Stephen E. Cox
     
Title:  President, CEO and Chairman
         

 

  ARMCO & METAWISE (H.K.) LIMITED          
 
By:
/s/ Kexuan Yao      
Name: Kexuan Yao
     
Title:   Chairman of the Board and General Manager
         




 
ARMCO SHAREHOLDER
         
 
By:
/s/ Feng Gao      
Feng Gao
         

 
 
24
